 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Sarah Crebassa,                                            Case No.: 2:17-cv-02271-JAD-NJK

 4             Plaintiff                                            Order Adopting Report
                                                                     and Recommendation
 5 v.
                                                                       [ECF Nos. 11, 12]
 6 Mark Manendo,

 7             Defendant

 8            This is one of eight lawsuits that pro se plaintiff Sarah Crebassa filed in August 2017

 9 against a wide variety of individuals and organizations.1 Her initial filing consisted of a single,

10 handwritten page on which she alleged that Mark Manendo “stalked” her while in jail and

11 “taunts [her] with his resume.”2 Magistrate Judge Koppe dismissed that initial filing for failure

12 to state a claim and with leave to amend.3 Crebassa’s amended complaint is far longer, but little

13 more comprehensible.4 Having screened it, Magistrate Judge Koppe characterizes this amended

14 complaint as “an incoherent narrative peppered with various disjointed allegations” with

15 “jumbled references to electromagnetic pulses, extremely low frequency electromagnetic

16 radiation and sonic ‘sounds.’”5 It “includes voluminous copies of” of documents and printed out

17 information, but Crebassa’s “description of the documents is unintelligible,” and she does not

18

19
     1
20   2:17-cv-02270-JCM-GWF; 2:17-cv-02271-JAD-NJK; 2:17-cv-02272-APG-NJK; 2:17-cv-
   02273-JAD-CWH; 2:17-cv-02274-RFB-PAL; 2:17-cv-02276-APG-NJK; 2:17-cv-02277-JAD-
21 NJK; 2:17-cv-02278-JCM-PAL.
   2
     ECF No. 1-1.
22 3
     ECF No. 3.
23   4
         ECF No. 10.
     5
         ECF No. 11 at 2 (quoting ECF No. 10).
 1 explain “their application to the allegations or [her] narrative.”6 Because Crebassa “fails to

 2 identify any elements of any cause of action[] and fails to provide, in a comprehensible manner,

 3 any specific facts or intelligible narrative associated with these counts,” Magistrate Judge Koppe

 4 recommends that I dismiss Crebassa’s amended complaint with prejudice “in light of [its]

 5 frivolous and delusional nature.”7

 6              Crebassa objects.8 Like her amended complaint, her objection is nonsensical and consists

 7 mainly of hundreds of pages of articles, text messages, website screenshots, and other random

 8 attachments, the relevancy of which is unclear. What is important, however, is that Crebassa’s

 9 objection does not address—let alone cure—the significant problems with her amended

10 complaint; indeed, it only exacerbates them.9 So, after a de novo review,10 I find that Crebassa’s

11 allegations describe fantastic and delusional scenarios and do not state a claim upon which relief

12 can be granted.11 Accordingly,

13              IT IS HEREBY ORDERED that the Magistrate Judge’s Report and Recommendation

14 [ECF No. 11] is ADOPTED in its entirety, and Crebassa’s objections [ECF No. 12] are

15 OVERRULED.

16 . . .

17

18

19   6
         Id. at 3.
     7
20       Id. at 2–3.
     8
         ECF No. 12.
21   9
     Crebassa’s objection also contains a request for additional time for her to make copies of more
22 documents.   See ECF No. 12. Because I do not find that additional documents would assist her
   to make a coherent objection, I deny that request.
23   10
          See LR IB 3-2(b); 28 U.S.C. § 636(b)(1)(B).
     11
          Neitzke v. Williams, 490 U.S. 319, 327–28 (1989).

                                                        2
1       IT IS FURTHER ORDERED that this action is DISMISSED with prejudice as delusional

2 and frivolous. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE

3 THIS CASE.

4       Dated: February 5, 2019
                                                    _________________________________
                                                                 _____
                                                                     _ _________
                                                                               _ _____
5                                                   U.S. District Judge
                                                                  Juudg   Jennifer
                                                                     dge Jenniffeerr A.
                                                                                     A. Dorsey
                                                                                        D

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            3
